Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Hahm (U.S. Pub. No. 2015/0082058) discloses a method (Hahm, method 600 for mirror the screen image, Figure 6, ¶ [0113]) comprising:
establishing, by a first device (Hahm, master device 310, Figure 3) having a screen, a communication link with a second device (Hahm, client unit 360, Figure 3) to receive a signal stream for casting a screen of the second device on the screen of the first device (Hahm, communication unit 370 may be connected to the communication unit 330 of the master device 310 through the predetermined network 350, and may receive the predetermined screen image received from the communication unit 330. Figure 3, ¶ [0087])(Hahm, The control unit 375 may generate the screen image corresponding to the received video data. The display unit 380 displays the mirroring screen image that is the received predetermined screen image. Figure 3, ¶¶ [0089 and 0090]);
Hahm continues to teach when the screen image mirror is occurring, the master device reduces the power consumption (Hahm, when the screen image mirroring is requested, the control unit 320 controls another device to mirror the predetermined 
Hahm does not expressly disclose
establishing, by a first device having a screen, a communication link with a second device to receive a signal stream for casting a screen of the second device on the screen of the first device;
sending, by the first device to the second device upon establishing the communication link, a first command message to set a backlight of the screen of the second device based on user backlight settings;
receiving, by the first device from the second device when no user activity is detected on the second device for a specific time period, a first request message indicating switching the backlight of the screen of the second device from the user backlight settings to power-saving backlight settings; and
sending, by the first device to the second device in response to the first request message, a second command message to set the backlight of the screen of the second device based on the power-saving backlight settings, wherein the first device continues to cast the signal stream from the second device, while the second device is in the power-saving backlight settings.

sending, by the first device to the second device upon establishing the communication link, a first command message to set a backlight of the screen of the second device based on user backlight settings (Reams, components of the remote control 106, such as processors, user input circuitry, transceivers, backlighting, display screens and the like may be commanded to enter a limited power mode state when the functionality of the components is not needed by the entertainment system 100. For example, the remote control 106 may enter a sleep mode state when the entertainment device 102 is powered off.  Particular components of the remote control may also enter a limited power mode state if the entertainment device 102 is in an operational state that does not involve soliciting input from a user via the remote control 106. ¶ [0016]); The first device is the entertainment device 102 and the second device is the remote control 106 of Reams.
receiving, by the first device from the second device when no user activity is detected on the second device for a specific time period, a first request message indicating switching the backlight of the screen of the second device from the user backlight settings to power-saving backlight settings (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state.  For example, the remote control 106 may operate in an active mode state that includes utilizing a touch pad input device in an active mode state to solicit user input for controlling a menu outputted by the entertainment device 102 for presentation on the presentation device ; and
sending, by the first device to the second device in response to the first request message, a second command message to set the backlight of the screen of the second device based on the power-saving backlight settings, wherein the first device continues to cast the signal stream from the second device, while the second device is in the power-saving backlight settings. (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state… If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 may command the touch pad input device to enter a limited power mode state. ¶ [0017]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hahm’s connected devices to include Reams’ control device with controllable backlight because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Reams’ control device with controllable 
	Thus, Hahm, as modified by Reams, teaches the master device reducing the backlight and power consumption based on the signals and needs of the connected devices.
Hahm, as modified by Reams, still does not expressly teach
establishing, by a first device having a screen, a communication link with a second device to receive a signal stream for casting a screen of the second device on the screen of the first device;
wherein the first device continues to cast the signal stream from the second device, while the second device is in the power-saving backlight settings.
Pan (U.S. Pub. No. 2014/0223490) teaches an interface between multiple devices establishing, by a first device having a screen, a communication link with a second device to receive a signal stream for casting a screen of the second device on the screen of the first device (Pan, Step S10: Displayed images for an application A are rendered in a remote HDTV; the application A can run in a local mobile phone ; As shown in figures 1 and 2 of Pan, the mobile phone 2 includes a screen which is mirrored on the television 1. In addition, as shown in figures 6, 12a, and 12b of Pan, the mobile phone 2 operates as a remote control device for the television.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reams’ remote control to include Pan’s mobile device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Reams’ remote control and Pan’s mobile device perform the same general and predictable function, the predictable function being providing a remote control device for an external display. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Reams’ remote control by replacing it with Pan’s mobile device. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Hahm, as modified by Reams and Pan, teaches	 the remote control mobile device having a screen which mirrors the image displayed on the external display.
Hahm, as modified by Reams and Pan, does not expressly teach wherein the first device continues to cast the signal stream from the second device, while the second device is in the power-saving backlight settings.


As to dependent claims 2-5, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 6, Hahm (U.S. Pub. No. 2015/0082058) discloses an electronic device (Hahm, master device 310, Figure 3) comprising:
a screen casting engine (Hahm, communications unit 330, Figure 3) to transmit an active mode command to a display source, upon establishing a communication link with the display source for receiving a screen casting stream associated with a screen of the display source, the active mode command being indicative of setting a backlight of the screen of the display source based on user backlight settings (Hahm, communication unit 370 may be connected to the communication unit 330 of the master device 310 through the predetermined network 350, and may receive the predetermined screen image received from the communication unit 330. Figure 3, ¶ [0087])(Hahm, The control unit 375 may generate the screen image corresponding to the received video data. The display unit 380 displays the mirroring screen image that is the received predetermined screen image. Figure 3, ¶¶ [0089 and 0090]);

Hahm does not expressly disclose
a screen to display the screen casting stream from the display source; and
a power management engine to:
receive a power-saving mode request from the display source when no user activity is detected on the display source for a specific time period, the power-saving mode request indicating switching the backlight of the screen of the display source from the user backlight settings to power-saving backlight settings; and
transmit a power-saving mode command to the display source in response to the power-saving mode request, the power-saving mode command being indicative of setting the backlight of the screen of the display source based on the power-saving backlight settings, wherein the screen continues to cast the screen casting stream from the display source, while the display source is in the power-saving backlight settings.

a power management engine to:
receive a power-saving mode request from the display source when no user activity is detected on the display source for a specific time period, the power-saving mode request indicating switching the backlight of the screen of the display source from the user backlight settings to power-saving backlight settings (Reams, components of the remote control 106, such as processors, user input circuitry, transceivers, backlighting, display screens and the like may be commanded to enter a limited power mode state when the functionality of the components is not needed by the entertainment system 100. For example, the remote control 106 may enter a sleep mode state when the entertainment device 102 is powered off.  Particular components of the remote control may also enter a limited power mode state if the entertainment device 102 is in an operational state that does not involve soliciting input from a user via the remote control 106. ¶ [0016]); 
transmit a power-saving mode command to the display source in response to the power-saving mode request, the power-saving mode command being indicative of setting the backlight of the screen of the display source based on the power-saving backlight settings, wherein the screen continues to cast the screen casting stream from the display source, while the display source is in the power-saving backlight settings. (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state.  For example, the remote control 106 may operate in an active mode .
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hahm’s connected devices to include Reams’ control device with controllable backlight because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Reams’ control device with controllable backlight permits a reduced power consumption of the master device.  This known benefit in Reams is applicable to Hahm’s connected devices as they both share characteristics and capabilities, namely, they are directed to connected display devices.  Therefore, it would have been recognized that modifying Hahm’s connected devices to include Reams’ control device with controllable backlight would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Reams’ control device with controllable 
	Thus, Hahm, as modified by Reams, teaches the master device reducing the backlight and power consumption based on the signals and needs of the connected devices.
Hahm, as modified by Reams, still does not expressly teach
a screen to display the screen casting stream from the display source;
wherein the screen continues to cast the screen casting stream from the display source, while the display source is in the power-saving backlight settings.
Pan (U.S. Pub. No. 2014/0223490) teaches an interface between multiple devices a screen to display the screen casting stream from the display source (Pan, Step S10: Displayed images for an application A are rendered in a remote HDTV; the application A can run in a local mobile phone device, while the displayed content is streamed to the remote HDTV; or the application A itself can run_in the remote device side such as, a set-top box or a smart TV. Figure 3, ¶ [0030]); As shown in figures 1 and 2 of Pan, the mobile phone 2 includes a screen which is mirrored on the television 1. In addition, as shown in figures 6, 12a, and 12b of Pan, the mobile phone 2 operates as a remote control device for the television.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reams’ remote control to include Pan’s mobile device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Reams’ remote control and Pan’s mobile device perform the same general 
Thus, Hahm, as modified by Reams and Pan, teaches	 the remote control mobile device having a screen which mirrors the image displayed on the external display.
Hahm, as modified by Reams and Pan, does not expressly teach wherein the screen continues to cast the screen casting stream from the display source, while the display source is in the power-saving backlight settings.
Specifically, Reams cannot teach this limitation as when the device is in a power saving mode, the device is not casting a signal stream as claimed. Thus, the cited prior art does not teach the cited limitations.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 7-10, these claims are allowable as they depend upon allowable independent claim 6.

As to independent claim 11, Hahm (U.S. Pub. No. 2015/0082058) discloses a non-transitory computer-readable medium comprising computer-readable instructions,  when executed by a processor of a display source (Hahm, control unit 320 of master device 310, Figure 3), cause the processor to:
establish a communication link with a display sink to transmit a signal stream for casting a screen of the display source on a screen of the display sink (Hahm, communication unit 370 may be connected to the communication unit 330 of the master device 310 through the predetermined network 350, and may receive the predetermined screen image received from the communication unit 330. Figure 3, ¶ [0087])(Hahm, The control unit 375 may generate the screen image corresponding to the received video data. The display unit 380 displays the mirroring screen image that is the received predetermined screen image. Figure 3, ¶¶ [0089 and 0090]);
Hahm continues to teach when the screen image mirror is occurring, the master device reduces the power consumption (Hahm, when the screen image mirroring is requested, the control unit 320 controls another device to mirror the predetermined screen image, and the predetermined screen image to be transmitted to the other display apparatus.  In addition, the control unit 210 reduces the power consumption used to display the predetermined screen image in the display unit 315.  That is, the control unit 320 may reduce the power consumption used to display the predetermined screen image in the display unit 315 after the screen image mirroring is performed. ¶ [0060]).
Hahm does not expressly disclose
establish a communication link with a display sink to transmit a signal stream for casting a screen of the display source on a screen of the display sink;
set a backlight of the screen of the display source to user backlight settings based on an active mode command received from the display sink after establishing the communication link;
send a power-saving mode request to the display sink upon determining absence of user activity on the display source for a specific time period, the power-saving mode request indicating switching the backlight of the screen of the display source from the user backlight settings to power-saving backlight settings; and
set the backlight of the screen of the display source to the power-saving backlight settings based on a power-saving mode command received from the display sink in response to the power-saving mode request, wherein the screen of the display sink continues to cast the signal stream from the display source, while the display source is in the power-saving backlight settings.
Reams (U.S. Pub. No. 2009/0303097) teaches a control method for an entertainment system comprising
set a backlight of the screen of the display source to user backlight settings based on an active mode command received from the display sink after establishing the communication link (Reams, components of the remote control 106, such as processors, user input circuitry, transceivers, backlighting, display screens and the like may be commanded to enter a limited power mode state when the functionality of the components is not needed by the entertainment system 100. For example, the remote control 106 may enter a sleep mode state when the entertainment device 102 is powered off.  Particular components of the remote control may also enter a limited ; The first device is the entertainment device 102 and the second device is the remote control 106 of Reams.
send a power-saving mode request to the display sink upon determining absence of user activity on the display source for a specific time period, the power-saving mode request indicating switching the backlight of the screen of the display source from the user backlight settings to power-saving backlight settings (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state.  For example, the remote control 106 may operate in an active mode state that includes utilizing a touch pad input device in an active mode state to solicit user input for controlling a menu outputted by the entertainment device 102 for presentation on the presentation device 104.  While the touch pad input device operates in the active mode state, the remote control 106 may periodically query the entertainment device 102 to determine whether the entertainment device 102 is still operating in a state that utilizes the touch pad input device.  If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 may command the touch pad input device to enter a limited power mode state. Figure 4, ¶ [0017]); and
set the backlight of the screen of the display source to the power-saving backlight settings based on a power-saving mode command received from the display sink in response to the power-saving mode request, wherein the screen of the display sink continues to cast the signal stream from the display source, while the display source is in the power-saving backlight settings. (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state… If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 may command the touch pad input device to enter a limited power mode state. ¶ [0017]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hahm’s connected devices to include Reams’ control device with controllable backlight because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Reams’ control device with controllable backlight permits a reduced power consumption of the master device.  This known benefit in Reams is applicable to Hahm’s connected devices as they both share characteristics and capabilities, namely, they are directed to connected display devices.  Therefore, it would have been recognized that modifying Hahm’s connected devices to include Reams’ control device with controllable backlight would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Reams’ control device with controllable backlight in connected display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

Hahm, as modified by Reams, still does not expressly teach
establish a communication link with a display sink to transmit a signal stream for casting a screen of the display source on a screen of the display sink;
wherein the screen of the display sink continues to cast the signal stream from the display source, while the display source is in the power-saving backlight settings.
Pan (U.S. Pub. No. 2014/0223490) teaches an interface between multiple devices establish a communication link with a display sink to transmit a signal stream for casting a screen of the display source on a screen of the display sink (Pan, Step S10: Displayed images for an application A are rendered in a remote HDTV; the application A can run in a local mobile phone device, while the displayed content is streamed to the remote HDTV; or the application A itself can run_in the remote device side such as, a set-top box or a smart TV. Figure 3, ¶ [0030]); As shown in figures 1 and 2 of Pan, the mobile phone 2 includes a screen which is mirrored on the television 1. In addition, as shown in figures 6, 12a, and 12b of Pan, the mobile phone 2 operates as a remote control device for the television.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reams’ remote control to include Pan’s mobile device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More 
Thus, Hahm, as modified by Reams and Pan, teaches	 the remote control mobile device having a screen which mirrors the image displayed on the external display.
Hahm, as modified by Reams and Pan, does not expressly teach wherein the screen of the display sink continues to cast the signal stream from the display source, while the display source is in the power-saving backlight settings.
Specifically, Reams cannot teach this limitation as when the device is in a power saving mode, the device is not casting a signal stream as claimed. Thus, the cited prior art does not teach the cited limitations.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 12-15, these claims are allowable as they depend upon allowable independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691